IN THE
                            TENTH COURT OF APPEALS



                                No. 10-20-00046-CR
                                No. 10-20-00047-CR
                                No. 10-20-00048-CR

                    EX PARTE BRIAN EVAN HUTCHINS


                               Original Proceeding



                            MEMORANDUM OPINION


      Brian Hutchins filed what appears to be original habeas corpus proceedings

seeking to have this Court dismiss all charges against him. This Court, however, has no

jurisdiction over these original writs of habeas corpus. See TEX. GOV'T CODE ANN. §

22.221 (West Supp. 2019).

      Accordingly, we dismiss these proceedings for want of jurisdiction.




                                              JOHN E. NEILL
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed February 19, 2020
Do not publish
[OT06]




Ex parte Hutchins                               Page 2